There are two allegations in the petition which, if true, render it essential to justice that the will should be reproved: these are that the petitioners, who are heirs at law and next of kin to the testator, were either infants or under coverture when the will was proved, and that no notice was given to them. The other is that the will and the several codicils annexed were signed and executed by the testator when he was utterly incapable of making a will. These statements must, upon the face of the proceedings, be taken as true, since the defendants have made no answer to them; and although they might not be informed as to the state of the testator's mind when the will was made, since they are not the persons who offered it for probate, yet some answer should have been made to the charge; and, if they knew nothing about it, they should have answered so. For these reasons alone, without inquiring into the other questions made, I think there ought to be a reprobate.